Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2462 Filed 04/15/20 Page 1 of 27




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,

       Plaintiff,
                                          Case No. 16-20222
 v.                                       Hon. Arthur J. Tarnow

 RAMEL HOWARD,

      Defendant.
 _________________________________/

                 United States’ Response Opposing
         the Defendant’s Motion for Compassionate Release
             or Recommendation for Home Confinement

       The Defendant, Ramel Howard, was a key player in a large scale

 heroin and cocaine drug trafficking organization that operated for more

 than four years. It was an enterprise that could not have run at nearly

 the same effectiveness without him, and he played multiple roles. He

 negotiated and saw through the purchase of bulk amounts of drugs on

 the West Coast, arranged their transport to the Detroit area, and

 helped to launder the proceeds from their sale. Following a significant

 investigation involving wiretaps and other sophisticated techniques,

 Howard was arrested and prosecuted. He eventually pleaded guilty,
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2463 Filed 04/15/20 Page 2 of 27




 was sentenced to 60 months’ of imprisonment, and began serving his

 sentence on October 9, 2018.

       Howard has written a letter to the Court requesting his

 immediate release based on the COVID-19 pandemic. In response, the

 Court appointed the Federal Defender Office to represent Howard and

 ordered the parties to brief whether Howard might be eligible for either

 home confinement under 18 U.S.C. § 3624(c)(2), as extended by the

 CARES Act § 12003(b)(2), or compassionate release under 18 U.S.C.

 § 3582(c). Howard’s request should be denied.

       First, the Bureau of Prisons is already evaluating and releasing

 inmates most at risk from the COVID-19 pandemic. Following two

 recent directives from the Attorney General, the Bureau of Prisons is

 urgently assessing its entire prison population to determine which

 inmates face the most risk from COVID-19, pose the least danger to

 public safety, and can safely be granted home confinement. As of April

 15, 2020, these directives have already resulted in the release of at least

 1022 inmates to home confinement. See BOP COVID-19 Website. This

 process necessarily requires the Bureau of Prisons to prioritize the most

 pressing cases—identifying the best candidates for release, ensuring
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2464 Filed 04/15/20 Page 3 of 27




 that their homes are suitable for home confinement, and arranging a

 way to quarantine each of them for 14 days. Howard should not be

 permitted to circumvent that ongoing process by petitioning the Court,

 particularly given the absence of any judicial authority to direct or

 review the Bureau of Prisons’ home-confinement decisions.

       Second, Howard does not qualify for compassionate release.

 Because Howard only just now (via an email similar to the letter that

 he sent the Court) sought compassionate release from the Bureau of

 Prisons based on COVID-19, as required under 18 U.S.C.

 § 3582(c)(1)(A), the Court does not have jurisdiction to address his

 COVID-19-based argument until he exhausts his administrative

 remedies. Nor, in any event, do Howard’s characteristics qualify him for

 compassionate release under that statute. At 46 years old, Howard is a

 relatively young man, whose health issues are unremarkable and

 stable.

                                Background

       The Defendant, Ramel Howard, played a significant role in a large

 scale heroin and cocaine drug trafficking organization that was

 peddling its poison in Detroit. This was no small scale enterprise;
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2465 Filed 04/15/20 Page 4 of 27




 Howard was one of the leaders within this drug trafficking pipeline that

 involved more than a dozen people, moved multiple kilograms of

 different kinds of controlled substances, and generated hundreds of

 thousands of dollars in proceeds. Howard’s role was key: he had the

 connections to sources of supply in California and the southwest United

 States, and he kept the flow of drugs coming. Of course, buying and

 selling drugs at quantity is a cash intensive business, and Howard also

 played a vital role in managing the moving and disposing of those

 funds. Howard helped to launder at least nearly $450,000 of drug

 proceeds.

       Howard has only a minimal criminal history, but it is important to

 understand that the conspiracy that Howard helped lead was a years’

 long endeavor, reaching back in time from the March 2016 indictment

 to 2012. (R.1: Indictment). At the time of the PSR, when Howard was 43

 years old, though he claimed to own his own real estate firm, Howard

 had no employment history that could be verified at any point in his

 adult life. (PSR ¶ 51). This is because Howard was a professional drug

 dealer, and a good one.
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2466 Filed 04/15/20 Page 5 of 27




       Howard was prosecuted, and following a plea of guilty was

 eventually sentenced to 60 months’ of imprisonment. Howard began

 serving his prison sentence on October 9, 2018, and is currently

 incarcerated at FCI Morgantown, in West Virginia. He is 46 years old,

 and his projected release date is January 9, 2022. His only underlying

 medical conditions are hypertension, hyperlipidemia, diabetes, and

 asthma, all of which are under treatment by prescription drugs and are

 stable. See Exhibits 1 and 2, Medical Records (sealed). Nevertheless,

 Howard has moved for compassionate release, citing his medical

 conditions and the COVID-19 pandemic. Howard has made this request

 despite being only at the very beginning of the administrative process

 with the Bureau of Prisons, having requested release by an email to his

 case manager. See Exhibit 3, Email Request for Compassionate Release.

                                 Argument

 I.    Federal prisoners are already being considered for home
       confinement during the COVID-19 pandemic, and Howard
       should not be permitted to cut in line over more vulnerable
       ones.

       A.    The Bureau of Prisons has new authority to place
             federal prisoners in home confinement.

       The Bureau of Prisons is already increasing the placement of

 federal prisoners in home confinement based on COVID-19, and its
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2467 Filed 04/15/20 Page 6 of 27




 authority to do so has now been expanded. Previously, 18 U.S.C. §

 3624(c)(2) authorized the Bureau of Prisons “to place a prisoner in home

 confinement” only “for the shorter of 10 percent of the term of

 imprisonment . . . or 6 months.” Id. But new legislation now temporarily

 permits the Bureau of Prisons to “lengthen the maximum amount of

 time for which [it] is authorized to place a prisoner in home

 confinement.” Coronavirus Aid, Relief, and Economic Security Act

 (CARES Act), § 12003(b)(2), Pub. Law 116-136, 134 Stat 281, 516 (Mar.

 27, 2020).

       In addition, the Attorney General has recently issued two

 directives to the Bureau of Prisons, making the finding that triggers the

 increased statutory authority under § 3624(c)(2) and ordering the

 Bureau of Prisons to use the “various statutory authorities to grant

 home confinement for inmates seeking transfer in connection with the

 ongoing COVID-19 pandemic.” (03-26-2020 Directive to BOP, at 1

 (attached as Ex. 1); 04-03-2020 Directive to BOP, at 1 (attached as Ex.

 2)). The Attorney General’s directives remind the Bureau of Prisons to

 consider “the statutory requirements for home confinement.” (03-26-

 2020 Directive to BOP, at 1). These statutory requirements include the
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2468 Filed 04/15/20 Page 7 of 27




 requirements in 18 U.S.C. § 3624(c) and (g) for home confinement in

 general, as well as the requirements in 34 U.S.C. § 60541(g) for some

 elderly and terminally ill offenders.

      The directives also require the Bureau of Prisons to identify the

 inmates most at risk from COVID-19 and “to consider the totality of

 circumstances for each individual inmate” in deciding whether home

 confinement is appropriate. (03-26-2020 Directive to BOP, at 1). And

 the directives instruct the Bureau of Prisons to consider “all at-risk

 inmates—not only those who were previously eligible for transfer” into

 home confinement. (04-03-2020 Directive to BOP, at 2 (emphasis

 added)).

      In evaluating each inmate under these new directives, the Bureau

 of Prisons must balance at least four general considerations:

      1.) The inmate’s age and vulnerability to COVID-19;

      2.) Whether home confinement would actually decrease the

            inmate’s risk of contracting COVID-19;

      3.) Whether the inmate is at one of the facilities most affected by

            COVID-19; and
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2469 Filed 04/15/20 Page 8 of 27




      4.) Whether the inmate’s release into home confinement would

          risk public safety.

 (03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). Evaluating

 the inmate’s risk to the public requires assessing not only the inmate’s

 crime of conviction, but also his criminal history, the resources and

 security level of his prison facility, his proposed home-confinement

 location, his disciplinary record in prison, and his risk of recidivism.

 (03-26-2020 Directive to BOP).

       Those criteria make sense. The Bureau of Prisons cannot open its

 facilities’ gates indiscriminately and unleash tens of thousands of

 prisoners, en masse, on the public at large. (04-03-2020 Directive to

 BOP, at 2–3). That is true in normal times, and it is particularly true

 given the strain on our first responders right now. As recent news

 reports have confirmed, a significant percentage of local law

 enforcement in many cities has either contracted COVID-19 or been

 placed under quarantine. Officers who remain on the job are stretched

 to their limits. Domestic violence is on the rise. Shootings and murders

 are increasing. See Detroit cops fight violence spike, social distancing

 violations with depleted manpower, Detroit News (Apr. 8, 2020). And
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2470 Filed 04/15/20 Page 9 of 27




 innovative criminals are taking advantage of the public’s desperation by

 perpetrating new types of crime—including COVID-19-based fraud

 schemes. There are real risks to public safety right now, and those risks

 will only increase if communities are faced with a sudden influx of

 prison inmates. That is just one reason, among many, why the Bureau

 of Prisons must focus on releasing inmates who are the most vulnerable

 to COVID-19 and whose release will least endanger public safety.

       Another reason is the dilemma that everyone will face if an

 incorrigible inmate is granted home confinement and then either

 violates his home-confinement conditions or commits additional crimes.

 The home-confinement statutes permit—and in some instances,

 require—the Bureau of Prisons to revoke home confinement and re-

 incarcerate an inmate if he reoffends. 18 U.S.C. § 3624(g)(5); 34 U.S.C.

 § 60541(g)(2). This means that if an inmate is released and then

 commits a serious crime, the Bureau of Prisons and the justice system

 will face a difficult choice: either (i) violate the statute, permit the

 inmate to remain free, and give him de facto authorization to continue

 harming the public as much as he pleases, or (ii) return the inmate to

 custody and risk him bringing COVID-19 back into the prison system,
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2471 Filed 04/15/20 Page 10 of 27




 placing other inmates at risk. That is all the more reason to get the

 initial release decision right, and it is why the Bureau of Prisons must

 carefully consider whether an inmate should be granted home

 confinement.

       B.    Even if Howard is eligible for home confinement, he
             should not be permitted to cut in front of other
             inmates for consideration by the Bureau of Prisons.

       Howard might or might not be granted home confinement under

 the new legislation and Attorney General’s directives. But either way,

 he should not be permitted to push his way in the queue past other

 inmates who are less dangerous and more vulnerable than he is. At age

 46, Howard is not elderly, and he is therefore not at higher risk from

 COVID-19 because of his age. Howard points to his medical conditions,

 which include hypertension, hyperlipidemia, diabetes, and asthma, but

 all of these conditions are in treatment via a standard drug regimen,

 and Howard reported to his BOP medical care provider in February

 2020 that he had not had an asthma attack in five years. (Exhibit 2, Pg.

 8). Because of the novelty of the coronavirus that causes COVID-19, and

 the fact that Howard has provided no information concerning an

 evaluation of whether his particular medical ailments heighten his risk
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2472 Filed 04/15/20 Page 11 of 27




 of a more severe case were he to contract the virus, it is simply

 unknown whether Howard is more at risk of a severe case than other

 inmates, or more at risk in an institutional setting, rather than in the

 community. But even assuming Howard’s medical conditions increases

 his risk, there are undoubtedly other inmates whose medical conditions

 are more serious and who are more at risk from COVID-19—and whose

 evaluation and potential release should take priority over Howard’s.

 Howard should not be permitted to cut in front of those other, more

 vulnerable inmates.

       Given the circumstances of Howard’s offense, it is also

 questionable whether he would abide by the terms of home

 confinement—much less adhere to the CDC’s social-distancing protocols

 or the Governor’s stay-at-home order. Howard engaged in a wide

 ranging drug conspiracy, making daily choices not to abide by the law

 for years. Time and again, Howard has been unwilling to follow even

 these far more basic societal norms. Why would anyone think that he

 would follow social-distancing protocols or a stay-at-home order?

 Because Howard would be unlikely to remain in home confinement or

 take those COVID-19 restrictions seriously, he would also be far more
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2473 Filed 04/15/20 Page 12 of 27




 likely than other members of the public to contract COVID-19—perhaps

 even more likely than he would be in prison—and would also be more

 likely to spread it to other people. But again, that risk to the public,

 whatever it may be, is one of the factors that the Bureau of Prisons

 must evaluate in determining whether Howard should be granted home

 confinement.

       Further, even if the Bureau of Prisons were inclined to release

 Howard into home confinement, it must first ensure that any home-

 confinement location is suitable for release, does not place him at an

 even greater risk of contracting COVID-19, and does not place members

 of the public at risk from him. (03-26-2020 Directive to BOP; 04-03-2020

 Directive to BOP). Although the Bureau of Prisons is expediting that

 process—particularly at the facilities most affected by COVID-19—it

 cannot happen overnight; nor can it handle every potentially eligible

 inmate simultaneously. The Bureau of Prisons should therefore be

 permitted to prioritize the inmates who are least dangerous to the

 public and most vulnerable to COVID-19. And Howard should not be

 permitted to interfere with that process just by petitioning the Court.

 See Wolff v. McDonnell, 418 U.S. 539, 566 (1974) (cautioning that courts
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2474 Filed 04/15/20 Page 13 of 27




 “should not be too ready to exercise oversight and put aside the

 judgment of prison administrators”).

       The Bureau of Prisons is also working around the clock to protect

 any inmates who are not eligible for discretionary release. Inmates at

 every institution, including FCI Morgantown, are being protected by a

 new shelter-in-place protocol to decrease the spread of the virus. Even

 prior to the national lockdown, the Bureau of Prisons had already

 instituted a number of precautionary measures to reduce the risk of

 infection. A full run-down of those measures is available on the Bureau

 of Prisons’ COVID-19 Action Plan website. Although no plan is perfect,

 these measures will help federal inmates remain protected from

 COVID-19 and ensure that they receive any required medical care

 during these difficult times. Measures like these have thus far kept FCI

 Morgantown, where Howard is incarcerated, free of any known cases of

 COVID-19 infection per released information as of April 15, 2020.

 https://www.bop.gov/coronavirus/

       C.    The Bureau of Prisons’ decisions are not subject to
             judicial review—much less preemptively.

       In any event, there is no jurisdiction for the Court to order home

 confinement or to review the Bureau of Prisons’ decisions on which
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2475 Filed 04/15/20 Page 14 of 27




 inmates are, or are not, granted home confinement. Neither § 3624(c)

 nor § 60541(g) contains any provision for judicial review. So to the

 extent Howard asks this Court to order his release into home

 confinement, his motion must be dismissed for lack of jurisdiction. See

 United States v. Garza, 2020 WL 1485782 (S.D. Cal. Mar. 27, 2020)

 (recognizing that “the Court lacks authority to designate home

 confinement”); United States v. Brown, 2020 WL 1479129, at *1 (D. Md.

 Mar. 26, 2020) (“It is inherently the authority of the Bureau of Prisons

 to transfer an inmate to home confinement, pursuant to 18 U.S.C.

 § 3624(c).”); see also United States v. Patino, No. 18- 20451, 2020 WL

 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule, the Court

 lacks authority to direct the operations of the Bureau of Prisons.”).

       That is especially true here, because Howard is seeking release

 from this Court before permitting the Bureau of Prisons to evaluate

 whether he is a good candidate for home confinement. Even in other

 contexts, when limited judicial review of prison administration is

 appropriate, inmates are required to exhaust their administrative

 remedies before challenging “events or conditions relating to their

 custody.” Little v. Hopkins, 638 F.2d 953, 953 (6th Cir. 1981). There is
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2476 Filed 04/15/20 Page 15 of 27




 no basis for Howard to preempt that administrative process here—

 particularly given that judicial review of any home confinement

 decisions is not permitted at all. Howard, to the extent he is seeking

 home confinement, is asking for relief in the wrong forum.

       D.    The Court should decline to recommend Howard for
             home confinement.

       The Court should also decline to issue a judicial recommendation

 to the Bureau of Prisons that Howard finish his sentence under home

 confinement. Even assuming the Court has the authority to issue such a

 recommendation, Howard is not a strong candidate for it. Howard is a

 relatively young man, who has several years left of his sentence of

 imprisonment, and whose medical conditions are stable.

 II.   The Court should deny Howard’s motion for compassionate
       release.

       Section 603(b) of the First Step Act of 2018 amended 18 U.S.C.

 § 3582 to afford inmates the right to seek compassionate release on

 their own motion, when previously only the Bureau of Prisons’ Director

 could do so. But first, inmates must request compassionate release and

 exhaust their administrative remedies with the Bureau of Prisons, or

 wait 30 days in the event the Bureau of Prisons fails to act on their
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2477 Filed 04/15/20 Page 16 of 27




 request. 18 U.S.C. § 3582(c)(1)(A). Second, a court may only grant

 compassionate release based on an individual inmate’s “extraordinary

 and compelling reasons,” which must be consistent with the Sentencing

 Commission’s policy statement and which the inmate has the burden of

 showing. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13(1)(A), (3); United

 States v. Hamilton, 715 F.3d 328, 327 (11th Cir. 2013). And third, a

 court must consider the factors set forth in 18 U.S.C. § 3553(a) and

 determine that the inmate “is not a danger to the safety of any other

 person or to the community.” USSG § 1B1.13(2).

       A.    The Court is barred from granting release because
             Howard has not exhausted his administrative
             remedies.

       The Court must dismiss Howard’s motion, because he has not

 satisfied the exhaustion requirement for compassionate release under

 18 U.S.C. § 3582(c)(1)(A). Before an inmate moves for compassionate

 release in court, he “must at least ask the Bureau of Prisons[] to do so

 on [his] behalf and give BOP thirty days to respond.” United States v.

 Raia, __ F.3d __, No. 20-1033, at 3 (3d Cir. Apr. 2, 2020) (citing

 § 3582(c)(1)(A)) (opinion amended on Apr. 8, 2020).
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2478 Filed 04/15/20 Page 17 of 27




       Statutory exhaustion requirements, like the one in § 3582(c)(1)(A),

 are mandatory. Ross v. Blake, 136 S. Ct. 1850, 1855–57 (2016). Those

 requirements may not be excused, even to account for “special

 circumstances.” Id. Rather, as a judge in this district recently held,

 “[t]he text of 18 U.S.C. § 3582(c) defines mandatory conditions

 precedent to a defendant filing a motion [for compassionate release]

 under that section.” United States v. Alam, No. 15-20351, at 4 (E.D.

 Mich. Apr. 8, 2020).

       Howard has not exhausted his administrative remedies. Howard

 made an informal request for compassionate release due to risks of

 COVID-19 on March 29, 2020. (Exhibit 3, Email Request for

 Compassionate Release). Even assuming that this email were treated as

 a request, BOP has not yet had its 30 days to respond. Howard has

 therefore not satisfied § 3582(c)(1)(A)’s mandatory exhaustion

 requirement.

       That failure is fatal to Howard’s claim. As the Third Circuit held

 recently in denying a similar, unexhausted motion for compassionate

 release, the COVID-19 pandemic does not permit inmates or district

 judges to bypass § 3582(c)(1)(A)’s exhaustion requirement. United
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2479 Filed 04/15/20 Page 18 of 27




 States v. Raia, __ F.3d __, No. 20-1033, at 8 (3d Cir. Apr. 8, 2020)

 (opinion amended on Apr. 8, 2020). Rather, “[g]iven BOP’s shared desire

 for a safe and healthy prison environment, . . . strict compliance with

 § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—

 importance.” Id.; see also United States v. Alam, No. 15-20351, at 6

 (E.D. Mich. Apr. 8, 2020) (“[T]his failure to exhaust cannot be excused,

 even in light of the COVID-19 pandemic.”); United States v. Eberhart,

 No. 13-CR-00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

 (“Because defendant has not satisfied the exhaustion requirement, the

 court lacks authority to grant relief [based on COVID-19] under

 § 3582(c)(1)(A)(i).”). In a decision just issued today, Judge Thomas

 Ludington here in the Eastern District of Michigan denied, without

 prejudice, a motion for compassionate release on similar reasoning.

 United States v. Kwame Matthews, 1:14-cr-20427-TLL-PTM, Dkt. No.

 320 (E.D. Mich. Apr. 15, 2020). Howard’s motion must be denied on this

 basis alone.

       B.    There are no extraordinary and compelling reasons to
             grant Howard compassionate release.

       Even if Howard had exhausted his administrative remedies,

 compassionate release would be improper. The First Step Act did not
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2480 Filed 04/15/20 Page 19 of 27




 change the substantive requirement that compassionate release be

 “consistent with applicable policy statements issued by the Sentencing

 Commission.” 18 U.S.C. § 3582(c)(1)(A); United States v. Saldana, No.

 19-7057, 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020). Nor did

 Congress remove the directive that the Commission, not the judiciary,

 adopt the policies regarding “what should be considered extraordinary

 and compelling reasons for sentence reduction.” 28 U.S.C. § 994(a)(2)(C)

 & (t).

          In that sense, the compassionate-release standard mirrors the

 identically-worded standard for sentence reductions under 18 U.S.C.

 § 3582(c)(2) based on retroactive guideline amendments. In both

 contexts, the Sentencing Commission’s policy statements place “hard

 limit[s] on a court’s ability to reduce the sentence.” United States v.

 Jackson, 751 F.3d 707, 711 (6th Cir. 2014). And the Supreme Court has

 upheld those limits under § 3582(c)(2), stressing that “Congress charged

 the Commission with determining in what circumstances and by what

 amount the sentences of prisoners affected by Guidelines amendments

 may be reduced.” Dillon v. United States, 560 U.S. 817, 830 (2010). So

 even when an inmate asks a district court to disregard those limits, the
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2481 Filed 04/15/20 Page 20 of 27




 Commission’s restraints “on a district court’s sentence-reduction

 authority [are] absolute.” Jackson, 751 F.3d at 711; accord United

 States v. Horn, 612 F.3d 524, 527–28 (6th Cir. 2010).

       For compassionate release, the Sentencing Commission has

 fulfilled Congress’s directive in its policy statement in USSG § 1B1.13.

 That policy statement limits “extraordinary and compelling reasons” to

 four categories: (1) the inmate’s medical condition; (2) the inmate’s age;

 (3) the inmate’s family circumstances; and (4) other reasons “[a]s

 determined by the Director of the Bureau of Prisons.” USSG § 1B1.13

 cmt. n.1. Unless an inmate’s circumstances fall within those categories,

 he is not eligible for compassionate release. 18 U.S.C. § 3582(c)(1)(A);

 Saldana, 2020 WL 1486892, at *3; cf. Dillon, 560 U.S. at 830.

       Howard relies on his medical conditions in seeking release, but he

 is not eligible for compassionate release on that basis. Howard’s

 conditions are not terminal, and every indication is that his health is

 stable. None of his conditions are so severe that they “substantially

 diminishes the ability of the defendant to provide self-care within the

 environment of a correctional facility and from which he or she is not

 expected to recover.” See USSG § 1B1.13 cmt. n.1.
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2482 Filed 04/15/20 Page 21 of 27




       Nor is Howard correct in suggesting that the COVID-19 pandemic

 should alter this analysis here. At 46 years old, Howard is a relatively

 young man, which places him in a lower risk group were he to develop

 COVID-19. Howard notes that he has asthma, but records show that he

 has not had an asthma attack in five years. (Exhibit 2, Medical Records,

 pg. 8). And asthma is far from a rare disorder; approximately 1 in 13

 Americans have some degree of the disorder.

 https://www.aafa.org/asthma-facts/. There is nothing extraordinary

 about Howard’s medical conditions that qualifies him for compassionate

 release.

       Rather, the crux of Howard’s claim is a generalized assertion that

 he could contract COVID-19 and that the virus could jeopardize his

 health, and that the risk of those things happening in prison is greater

 than the risk of them happening on release. But Howard sidesteps an

 important consideration in that analysis: the likelihood that he would

 still contract COVID-19, even if released. COVID-19 is—and will

 continue to be—widespread among the public for many months.

 Howard’s prior conduct also shows that he would be unlikely to follow

 even basic restrictions on release, much less the CDC’s social-distancing
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2483 Filed 04/15/20 Page 22 of 27




 protocols or the Governor’s stay-at-home order. Given this reality, it is

 hardly clear that Howard faces a greater risk in prison than he would if

 released. And in any event, Howard’s speculation on this point is not

 enough to satisfy § 1B1.13’s criteria.

       Nor is Howard eligible for compassionate release based on the

 “other reasons” category. For this category, the Bureau of Prisons has

 issued Program Statement 5050.50, which contains standards for

 eligibility that are related to but somewhat more extensive than the

 first three categories. Howard has not shown that he satisfies those

 standards.

       Further, because Congress and the Sentencing Commission have

 mandated that “other reasons” for eligibility be determined by the

 Bureau of Prisons, not the judiciary, the Court lacks the authority to

 grant compassionate release based solely on the general threat posed by

 the COVID-19 pandemic. See United States v. Saldana, No. 19-7057,

 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020); United States v.

 Lynn, 2019 WL 3805349, at *4-5 (S.D. Ala. Aug. 13, 2019); United

 States v. Shields, 2019 WL 2359231, at *4 (N.D. Cal. June 4, 2019);

 United States v. Willingham, 2019 WL 6733028, at *2 (S.D. Ga. Dec. 10,
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2484 Filed 04/15/20 Page 23 of 27




 2019); United States v. McGraw, 2019 WL 2059488, *2 (S.D. Ind. 2019);

 United States v. Washington, 2019 WL 6220984, at *2 (E.D. Ky. Nov.

 21, 2019); United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M.

 2019); United States v. Ebbers, 2020 WL 91399, *4 (S.D.N.Y. Jan. 8,

 2020); United States v. Overcash, 2019 WL 1472104, at *2 (W.D.N.C.

 Apr. 3, 2019); United States v. York, 2019 WL 3241166, at *4 (E.D.

 Tenn. July 18, 2019).

       Even if that judicial authority existed, the COVID-19 pandemic

 does not qualify as the type of inmate-specific reason permitting

 compassionate release. As the Third Circuit explained, “the mere

 existence of COVID-19 in society and the possibility that it may spread

 to a particular prison alone cannot independently justify compassionate

 release, especially considering BOP’s statutory role, and its extensive

 and professional efforts to curtail the virus’s spread.” United States v.

 Raia, __ F.3d __, No. 20-1033, at 8 (3d Cir. Apr. 8, 2020) (opinion

 amended on Apr. 8, 2020). The Bureau of Prisons has worked around

 the clock to implement precautionary measures reducing the risk from

 COVID-19 to Howard and other inmates. And if COVID-19, standing

 alone, qualified as an “extraordinary and compelling reason” for relief,
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2485 Filed 04/15/20 Page 24 of 27




 there would be no limiting principle: every inmate—no matter his actual

 risk of contracting COVID-19 in prison, no matter his risk of

 contracting COVID-19 if released, and no matter his risk of developing

 complications from COVID-19, either in prison or on release—would be

 presumptively entitled to relief under § 3582(c)(1)(A). Nothing in the

 statute or USSG § 1B1.13 supports such an unbounded interpretation.

 See Raia, __ F.3d __, No. 20-1033, at 8. Howard is not eligible for

 compassionate release.

       C.    The factors set forth in 18 U.S.C. § 3553(a) also do not
             support relief.

       Even when an inmate is statutorily eligible for a sentence

 modification based on an “extraordinary and compelling reason,”

 compassionate release is not necessarily appropriate. Before ordering

 relief, courts must consider the factors set forth in 18 U.S.C. § 3553(a)

 and determine that the inmate “is not a danger to the safety of any

 other person or to the community.” USSG § 1B1.13(2). So even if the

 Court were to find Howard eligible for compassionate release, the

 § 3553(a) factors and § 1B1.13(2) should still disqualify him.

       Howard is a professional drug dealer, who was one of the leaders

 of a significant, years’ long conspiracy to move large quantities of heroin
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2486 Filed 04/15/20 Page 25 of 27




 and cocaine, and the cash from their sale. This was no ordinary crew of

 street level drug dealers. Nearly all of the individuals involved and

 prosecuted were men in their 40s to 60s, and they used their age and

 maturity to their advantage and ran a professional organization. It was

 highly successful, for years. And that organization would not have run

 without Howard’s work in procuring bulk shipments of drugs. He was

 the key player.

       Howard was very fortunate to be sentenced to the five year

 mandatory minimum for his conduct, and he is now attempting to

 undercut even that minimum sentence by taking advantage of a nearly

 unprecedented pandemic. Howard earned every bit of the prison

 sentence that he received, and he should be required to serve it out.

                                 Conclusion

       Howard’s motion should be denied.

                                          Respectfully submitted,

                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                          s/ Brant Cook
                                          Assistant U.S. Attorney
                                          211 West Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          (313) 226-9756
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2487 Filed 04/15/20 Page 26 of 27




                                          brant.cook@usdoj.gov
 Dated: April 15, 2020
Case 2:16-cr-20222-AJT-RSW ECF No. 390, PageID.2488 Filed 04/15/20 Page 27 of 27




                            Certificate of Service

       I certify that on April 15, 2020, I electronically filed the foregoing

 document with the Clerk of the Court for the Eastern District of

 Michigan using the ECF system, which will send notification of the

 filing to all users of record.

                                          s/ Brant Cook
                                          Assistant U.S. Attorney
